EXHIBIT 10.2

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and
entered into as of June 1, 2000, by and between Michael Foos (the “Employee”)
and Waste Connections, Inc., a Delaware corporation (the “Company”), and amends
and restates the First Amended and Restated Employment Agreement entered into by
the parties as of October 1, 1997, with reference to the following facts.

        The Company desires to engage the services and employment of the
Employee for the period provided in this Agreement, and the Employee is willing
to accept employment by the Company for such period, on the terms and conditions
set forth below.

        NOW THEREFORE, in consideration of the premises and the mutual covenants
and conditions herein, the Company and the Employee agree as follows:

        1.  Employment. The Company agrees to employ the Employee, and the
Employee agrees to accept employment with the Company, for the Term stated in
Section 3 hereof and on the other terms and conditions herein.

        2.  Position and Responsibilities. During the Term, the Employee shall
serve as Chief Accounting Officer and Vice President—Finance of the Company,
reporting directly to the Company’s Chief Financial Officer, and shall perform
such other duties and responsibilities as the Chief Financial Officer or the
Board of Directors (the “Board”) of the Company may reasonably assign to the
Employee from time to time. The Employee shall be based at the Company’s
corporate headquarters in Folsom, California. The Employee shall devote such
time and attention to his duties as are necessary to the proper discharge of his
responsibilities hereunder. The Employee agrees to perform all duties consistent
with (a) policies established from time to time by the Company and (b) all
applicable legal requirements.

        3.  Term. The period of the Employee’s employment under this Agreement
(the “Term”) commenced on October 1, 1997, and shall continue through May 31,
2003, unless terminated earlier as provided herein or extended by the Board. On
each anniversary of the date of this Agreement, commencing June 1, 2001, this
Agreement shall be extended automatically for an additional year, thus extending
the Term to three years from such date, unless either party shall have given the
other notice of termination hereof as provided herein.

        4.  Compensation, Benefits and Reimbursement of Expenses.

              (a)  Compensation. The Company shall compensate the Employee
during the Term of this Agreement as follows:

                     (1)  Base Salary. The Employee shall be paid a base salary
(“Base Salary”) of not less than One Hundred Twenty-Seven Thousand Five Hundred
Dollars ($127,500) per year in installments consistent with the Company’s usual
practices. The Board shall review the Employee’s Base Salary on October 1 of
each year or more frequently, at the times prescribed in salary administration
practices applied generally to management employees of the Company.

                     (2)  Performance Bonus. The Employee shall be entitled to
an annual cash bonus (the “Bonus”) based on the Company’s attainment of
reasonable financial objectives to be determined annually by the Board. The
maximum annual Bonus will equal thirty-five percent (35%) of the applicable
year’s ending Base Salary and will be payable if the Board determines, in its
sole and exclusive discretion, that that year’s financial objectives have been
fully met. The Bonus shall be paid in accordance with the Company’s bonus plan,
as approved by the Board; provided that in no case shall any portion of the
Bonus with respect to any such fiscal year be paid more than seventy-five (75)
days after the end of such fiscal year.

                     (3)  Grant of Options. The Employee shall be eligible for
annual grants of management stock options (“Options”) commensurate with his
position and with option grants to other management employees of the Company,
based on the recommendation of the Company’s President and as approved by the
Board. The terms of the Options shall be described in more detail in Stock
Option Agreements to be entered into between the Employee and the Company.

1


--------------------------------------------------------------------------------

                     (4)  Grant of Restricted Stock. On October 1, 1997, the
Company sold to the Employee, for $0.01 per share in cash, 20,000 shares of the
Company’s Common Stock (the “Restricted Stock”). Such Restricted Stock was not
transferable initially by the Employee, but 6,667 shares of Restricted Stock
became unrestricted and freely transferable (subject to compliance with all
applicable Federal and state securities laws) on each of October 1, 1998, and
October 1, 1999, and the remaining 6,666 shares of Restricted Stock shall become
unrestricted and freely transferable (subject to compliance with all applicable
Federal and state securities laws) on October 1, 2000. If a Change in Control of
the Company (as defined in Section 10(b)) occurs before all of the Employee’s
Restricted Stock has become unrestricted and freely transferable under this
Section 4(a)(4), all of the Employee’s shares of Restricted Stock shall
immediately become unrestricted and freely transferable on such Change of
Control, and all shares of Restricted Stock granted to the Employee hereunder
shall be treated as owned by the Employee without restriction for the purpose of
determining the Employee’s percentage ownership of the Company on such Change of
Control. If before all of the Employee’s Restricted Stock has become
unrestricted and freely transferable under this Section 4(a)(4), the Employee’s
employment is terminated by the Company without Cause (as defined in Section
7(a)) or by the Employee for Good Reason (as defined in Section 8(a)), all of
the Employee’s shares of Restricted Stock shall immediately become unrestricted
and freely transferable on such termination. If the Employee’s employment is
terminated by the Company for Cause or by the Employee without Good Reason
before all of the Restricted Stock has become unrestricted and freely
transferable, the Company may, within 90 days after such termination of
employment, repurchase from the Employee for $0.01 per share in cash any shares
of Restricted Stock that are subject to restrictions on transfer under this
Section 4(a)(4) as of the termination date. The Employee may in his sole
discretion file an election under Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), with respect to the Restricted Stock.

              (b)  Other Benefits. During the Term, the Company shall provide
the Employee with a cellular telephone and will pay or reimburse the Employee’s
monthly service fee and costs of calls attributable to Company business. During
the Term, the Employee shall be entitled to receive all other benefits of
employment generally available to other management employees of the Company and
those benefits for which management employees are or shall become eligible,
including, without limitation and to the extent made available by the Company,
medical, dental, disability and prescription coverage, life insurance and
tax-qualified retirement benefits. The Employee shall be entitled to three (3)
weeks of paid vacation each year of his employment.

              (c)  Reimbursement of Other Expenses. The Company agrees to pay or
reimburse the Employee for all reasonable travel and other expenses (including
mileage for business use of employee’s personal automobile at the maximum rate
permitted under Internal Revenue Service regulations) incurred by the Employee
in connection with the performance of his duties under this Agreement on
presentation of proper expense statements or vouchers. All such supporting
information shall comply with all applicable Company policies relating to
reimbursement for travel and other expenses.

              (d)  Withholding. All compensation payable to the Employee
hereunder is subject to all withholding requirements under applicable law.

        5.  Confidentiality. During the Term of his employment, and at all times
thereafter, the Employee shall not, without the prior written consent of the
Company, divulge to any third party or use for his own benefit or the benefit of
any third party or for any purpose other than the exclusive benefit of the
Company, any confidential or proprietary business or technical information
revealed, obtained or developed in the course of his employment with the Company
and which is otherwise the property of the Company or any of its affiliated
corporations, including, but not limited to, trade secrets, customer lists,
formulae and processes of manufacture; provided, however, that nothing herein
contained shall restrict the Employee’s ability to make such disclosures during
the course of his employment as may be necessary or appropriate to the effective
and efficient discharge of his duties to the Company.

        6.  Property. Both during the Term of his employment and thereafter, the
Employee shall not remove from the Company’s offices or premises any Company
documents, records, notebooks, files, correspondence, reports, memoranda and
similar materials or property of any kind unless necessary in accordance with
the duties and responsibilities of his employment. In the event that any such
material or property is removed, it shall be returned to its proper file or
place of safekeeping as promptly as possible. The Employee shall not make,
retain, remove or distribute any copies, or divulge to any third person the
nature or contents of any of the foregoing or of any other oral or written
information to which he may have access, except as disclosure shall be necessary
in the performance of his assigned duties. On the termination of his employment
with the Company, the Employee shall leave with or

2


--------------------------------------------------------------------------------

return to the Company all originals and copies of the foregoing then in his
possession or subject to his control, whether prepared by the Employee or by
others.

        7.  Termination By Company.

              (a)  Termination for Cause. The employment of the Employee may be
terminated for Cause at any time by the Board; provided, however, that before
the Company may terminate the Employee’s employment for Cause for any reason
that is susceptible to cure, the Company shall first send the Employee written
notice of its intention to terminate this Agreement for Cause, specifying in
such notice the reasons for such Cause and those conditions that, if satisfied
by the Employee, would cure the reasons for such Cause, and the Employee shall
have 60 days from receipt of such written notice to satisfy such conditions. If
such conditions are satisfied within such 60-day period, the Company shall so
advise the Employee in writing. If such conditions are not satisfied within such
60-day period, the Company may thereafter terminate this Agreement for Cause on
written Notice of Termination (as defined in Section 9(a)) delivered to the
Employee describing with specificity the grounds for termination. Immediately on
termination pursuant to this Section 7(a), the Company shall pay to the Employee
in a lump sum his then current Base Salary under Section 4(a)(1) on a prorated
basis to the Date of Termination (as defined in Section 9(b)). On termination
pursuant to this Section 7(a), the Employee shall forfeit (i) his Bonus under
Section 4(a)(2) for the year in which such termination occurs, and (ii) all
outstanding but unvested Options and other options and rights relating to
capital stock of the Company, and all shares of Restricted Stock that as of the
termination date are still subject to the restrictions on transfer imposed by
Section 4(a)(4) shall be subject to repurchase by the Company as provided in
Section 4(a)(4). For purposes of this Agreement, Cause shall mean:

                     (1)  a material breach of any of the terms of this
Agreement that is not immediately corrected following written notice of default
specifying such breach;

                     (2)  a breach of any of the provisions of Section 12;

                     (3)  repeated intoxication with alcohol or drugs while on
Company premises during its regular business hours to such a degree that, in the
reasonable judgment of the other managers of the Company, the Employee is
abusive or incapable of performing his duties and responsibilities under this
Agreement;

                     (4)  conviction of a felony; or

                     (5)  misappropriation of property belonging to the Company
and/or any of its affiliates.

              (b)  Termination Without Cause. The employment of the Employee may
be terminated without Cause at any time by the Board on delivery to the Employee
of a written Notice of Termination (as defined in Section 9(a)). On the Date of
Termination (as defined in Section 9(b)) pursuant to this Section 7(b), the
Company shall, in lieu of any payments under Section 4(a)(1) and 4(a)(2) for the
remainder of the Term, pay to the Employee an amount equal to the sum of (i) all
Base Salary payable under Section 4(a)(1) through the termination date, (ii) the
full (not pro-rated) maximum Bonus available to the Employee under Section
4(a)(2) for the year in which the termination occurs, and (iii) an amount equal
to three times the Employee’s current annual Base Salary under Section 4(a)(1)
plus three times his maximum Bonus under Section 4(a)(2) (whether or not the
entire amount was actually earned or paid) for the year in which the termination
occurs. Such amount shall be paid as follows: one third on the Date of
Termination and, provided that Employee has complied with the provisions of
Section 12 hereof, one third on each of the first and second anniversaries of
the Date of Termination of the Employee’s employment. In addition, on
termination of the Employee under this Section 7(b), all of the Employee’s
outstanding but unvested Options and other options and rights relating to
capital stock of the Company shall immediately vest and become exercisable, and
all shares of the Employee’s Restricted Stock shall immediately become
unrestricted and freely transferable. The term of any such options and rights
shall be extended to the third anniversary of the Employee’s termination. The
Employee acknowledges that extending the term of any incentive stock option
pursuant to this Section 7(b), or Section 7(c), 7(d) or 8(a), could cause such
option to lose its tax-qualified status if it is an incentive stock option under
the Code and agrees that the Company shall have no obligation to compensate the
Employee for any additional taxes he incurs as a result.

              (c)  Termination on Disability. If during the Term the Employee
should fail to perform his duties hereunder on account of physical or mental
illness or other incapacity which the Board shall in good faith determine
renders the Employee incapable of performing his duties hereunder, and such
illness or other incapacity

3


--------------------------------------------------------------------------------

shall continue for a period of more than six (6) consecutive months
(“Disability”), the Company shall have the right, on written Notice of
Termination (as defined in Section 9(a)) delivered to the Employee to terminate
the Employee’s employment under this Agreement. During the period that the
Employee shall have been incapacitated due to physical or mental illness, the
Employee shall continue to receive the full Base Salary provided for in Section
4(a)(1) hereof at the rate then in effect until the Date of Termination (as
defined in Section 9(b)) pursuant to this Section 7(c). On the Date of
Termination pursuant to this Section 7(c), the Company shall pay to the Employee
in a lump sum an amount equal to (i) the Base Salary remaining payable to the
Employee under Section 4(a)(1) for the full remaining Term, plus (ii) a
pro-rated portion of the maximum Bonus available to the Employee under Section
4(a)(2) for the year in which the termination occurs. In addition, on such
termination, all of the Employee’s outstanding but unvested Options and other
options and rights relating to capital stock of the Company shall immediately
vest and become exercisable, and all shares of the Employee’s Restricted Stock
shall immediately become unrestricted and freely transferable. The term of any
such options and rights shall be extended to the third anniversary of the
Employee’s termination.

              (d)  Termination on Death. If the Employee shall die during the
Term, the employment of the Employee shall thereupon terminate. On the Date of
Termination (as defined in Section 9(b)) pursuant to this Section 7(d), the
Company shall pay to the Employee’s estate the payments and other benefits
applicable to termination without Cause set forth in Section 7(b) hereof. In
addition, on termination of the Employee under this Section 7(d), all of the
Employee’s outstanding but unvested Options and other options and rights
relating to capital stock of the Company shall immediately vest and become
exercisable, and all shares of the Employee’s Restricted Stock shall immediately
become unrestricted and freely transferable. The term of any such options and
rights shall be extended to the third anniversary of the Employee’s termination.
The provisions of this Section 7(d) shall not affect the entitlements of the
Employee’s heirs, executors, administrators, legatees, beneficiaries or assigns
under any employee benefit plan, fund or program of the Company.

        8.  Termination By Employee.

              (a)  Termination for Good Reason. The Employee may terminate his
employment hereunder for Good Reason (as defined below). On the Date of
Termination pursuant to this Section 8(a), the Employee shall be entitled to
receive, and the Company agrees to pay and deliver, the payments and other
benefits applicable to termination without Cause set forth in Section 7(b)
hereof at the times and subject to the conditions set forth therein. In
addition, on termination of the Employee under this Section 8(a), all of the
Employee’s outstanding but unvested Options and other options and rights
relating to capital stock of the Company shall immediately vest and become
exercisable, and all shares of the Employee’s Restricted Stock shall immediately
become unrestricted and freely transferable. The term of any such options and
rights shall be extended to the third anniversary of the Employee’s termination.

        For purposes of this Agreement, “Good Reason” shall mean:

                     (1)  assignment to the Employee of duties inconsistent with
his responsibilities as they existed on the date of this Agreement; a
substantial alteration in the title(s) of the Employee (so long as the existing
corporate structure of the Company is maintained); or a substantial alteration
in the status of the Employee in the Company organization as it existed on the
date of this Agreement;

                     (2)  the relocation of the Company’s principal executive
office to a location more than fifty (50) miles from its present location;

                     (3)  a reduction by the Company in the Employee’s Base
Salary without the Employee’s prior approval;

                     (4)  a failure by the Company to continue in effect,
without substantial change, any benefit plan or arrangement in which the
Employee was participating or the taking of any action by the Company which
would adversely affect the Employee’s participation in or materially reduce his
benefits under any benefit plan (unless such changes apply equally to all other
management employees of Company);

                     (5)  any material breach by the Company of any provision of
this Agreement without the Employee having committed any material breach of his
obligations hereunder, which breach is not cured within twenty (20) days
following written notice thereof to the Company of such breach; or

4


--------------------------------------------------------------------------------

                     (6)  the failure of the Company to obtain the assumption of
this Agreement by any successor entity.

              (b)  Termination Without Good Reason. The Employee may terminate
his employment hereunder without Good Reason on written Notice of Termination
delivered to the Company setting forth the effective date of termination. If the
Employee terminates his employment hereunder without Good Reason, he shall be
entitled to receive, and the Company agrees to pay on the effective date of
termination specified in the Notice of Termination, his current Base Salary
under Section 4(a)(1) hereof on a prorated basis to such date of termination. On
termination pursuant to this Section 8(b), the Employee shall forfeit (i) his
Bonus under Section 4(a)(2) for the year in which such termination occurs, and
(ii) all outstanding but unvested Options and other options and rights relating
to capital stock of the Company, and all shares of Restricted Stock that as of
the termination date are still subject to the restrictions on transfer imposed
by Section 4(a)(4) shall be subject to repurchase by the Company as provided in
Section 4(a)(4).

        9.  Provisions Applicable to Termination of Employment.

              (a)  Notice of Termination. Any purported termination of
Employee’s employment by the Company pursuant to Section 7 shall be communicated
by Notice of Termination to the Employee as provided herein, and shall state the
specific termination provisions in this Agreement relied on and set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment (“Notice of Termination”). If the
Employee terminates under Section 8, he shall give the Company a Notice of
Termination.

              (b)  Date of Termination. For all purposes, “Date of Termination”
shall mean, for Disability, thirty (30) days after Notice of Termination is
given to the Employee (provided the Employee has not returned to duty on a
full-time basis during such 30-day period), or, if the Employee’s employment is
terminated by the Company for any other reason or by the Employee, the date on
which a Notice of Termination is given.

              (c)  Benefits on Termination. On termination of this Agreement by
the Company pursuant to Section 7 or by the Employee pursuant to Section 8, all
profit-sharing, deferred compensation and other retirement benefits payable to
the Employee under benefit plans in which the Employee then participated shall
be paid to the Employee in accordance with the provisions of the respective
plans.

        10.  Change In Control.

              (a)  Payments on Change in Control. Notwithstanding any provision
in this Agreement to the contrary, unless the Employee elects in writing to
waive this provision, a Change in Control (as defined below) of the Company
shall be deemed a termination of the Employee without Cause, and the Employee
shall be entitled to receive and the Company agrees to pay to the Employee the
same amount determined under Section 7(b) that is payable to the Employee on
termination without Cause provided, however, that such amount shall be payable
in a lump sum on the Date of Termination and not in installments as provided in
Section 7(b). In addition, on a Change of Control, all of the Employee’s
outstanding but unvested Options and other options and rights relating to
capital stock of the Company shall immediately vest and become exercisable, the
term of any such options and rights shall be extended to the third anniversary
of the Employee’s termination, and all shares of the Employee’s Restricted Stock
shall immediately become unrestricted and freely transferable.

        After a Change in Control, if any previously outstanding Option or other
option or right (the “Terminated Option”) relating to the Company’s capital
stock does not remain outstanding, the successor to the Company or its then
Parent (as defined below) shall either:

                     (1)  Issue an option, warrant or right, as appropriate (the
“Successor Option”), to purchase common stock of such successor or Parent in an
amount such that on exercise of the Successor Option the Employee would receive
the same number of shares of the successor’s/Parent’s common stock as the
Employee would have received had the Employee exercised the Terminated Option
immediately prior to the transaction resulting in the Change in Control and
received shares of such successor/Parent in such transaction. The aggregate
exercise price for all of the shares covered by such Successor Option shall
equal the aggregate exercise price of the Terminated Option; or

                     (2)  Pay the Employee a bonus within ten (10) days after
the consummation of the Change in Control in an amount agreed to by the Employee
and the Company. Such amount shall be at least

5


--------------------------------------------------------------------------------

equivalent on an after-tax basis to the net after-tax gain that the Employee
would have realized if he had been issued a Successor Option under clause (i)
above and had immediately exercised such Successor Option and sold the
underlying stock, taking into account the different tax rates that apply to such
bonus and to such gain, and such amount shall also reflect other differences to
the Employee between receiving a bonus under this clause (ii) and receiving a
Successor Option under clause (i) above.

              (b)  Definitions. For the purposes of this Agreement, a Change in
Control shall be deemed to have occurred if (i) there shall be consummated (aa)
any reorganization, liquidation or consolidation of the Company, or any merger
or other business combination of the Company with any other corporation, other
than any such merger or other combination that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such transaction, (bb) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company, or if
(ii) any “person” (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of fifty percent (50%) or more of the Company’s outstanding
voting securities (except that for purposes of this Section 10(b), “person”
shall not include any person (or any person that controls, is controlled by or
is under common control with such person) who as of the date of this Agreement
owns ten percent (10%) or more of the total voting power represented by the
outstanding voting securities of the Company, or a trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or a
corporation that is owned directly or indirectly by the stockholders of the
Company in substantially the same percentage as their ownership of the Company)
or if (iii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the entire Board shall cease for any reason
to constitute at least one-half of the membership thereof unless the election,
or the nomination for election by the Company’s shareholders, of each new
director was approved by a vote of at least one-half of the directors then still
in office who were directors at the beginning of the period.

        The term “Parent” means a corporation, partnership, trust, limited
liability company or other entity that is the ultimate “beneficial owner” (as
defined above) of fifty percent (50%) or more of the Company’s outstanding
voting securities.

        11.  Gross Up Payments. If all or any portion of any payment or benefit
that the Employee is entitled to receive from the Company pursuant to this
Agreement (a “Payment”) constitutes an “excess parachute payment” within the
meaning of Section 280G of the Code, and as such is subject to the excise tax
imposed by Section 4999 of the Code or to any similar Federal, state or local
tax or assessment (the “Excise Tax”), the Company or its successors or assigns
shall pay to the Employee an additional amount (the “Gross-Up Payment”) with
respect to such Payment. The amount of the Gross-Up Payment shall be sufficient
that, after paying (a) any Excise Tax on the Payment, (b) any Federal, state or
local income or employment taxes and Excise Tax on the Gross-Up Payment, and (c)
any interest and penalties imposed in respect of the Excise Tax, the Employee
shall retain an amount equal to the full amount of the Payment. For the purpose
of determining the amount of any Gross-Up Payment, the Employee shall be deemed
to pay Federal income taxes at the highest marginal rate applicable in the
calendar year in which the Gross-Up Payment is made, and state and local income
taxes at the highest marginal rate applicable in the state and locality where
the Employee resides on the date the Gross-Up Payment is made, net of the
maximum reduction in Federal income taxes that could be obtained from deducting
such state and local taxes.

        The Gross-Up Payment with respect to any Payment shall be paid to the
Employee within ten (10) days after the Internal Revenue Service or any other
taxing authority issues a notice stating that an Excise Tax is due with respect
to the Payment, unless the Company undertakes to challenge the taxing authority
on the applicability of such Excise Tax and indemnifies the Employee for (a) any
amounts ultimately determined to be payable, including the Excise Tax and any
related interest and penalties, (b) all expenses (including attorneys’ and
experts’ fees) reasonably incurred by the Employee in connection with such
challenge, as such expenses are incurred, and (c) all amounts that the Employee
is required to pay to the taxing authorities during the pendency of such
challenge (such amounts to be repaid by the Employee to the Company if they are
ultimately refunded to the Employee by the taxing authority).

6


--------------------------------------------------------------------------------

        12.  Non-Competition and Non-Solicitation.

              (a)  In consideration of the provisions hereof, for the Restricted
Period (as defined below), the Employee will not, except as specifically
provided below, anywhere in any county in the State of California or anywhere in
any other state in which the Company is engaged in business as of such
termination date (the “Restricted Territory”), directly or indirectly, acting
individually or as the owner, shareholder, partner or management employee of any
entity, (i) engage in the operation of a solid waste collection, transporting or
disposal business, transfer facility, recycling facility, materials recovery
facility or solid waste landfill; (ii) enter the employ as a manager of, or
render any personal services to or for the benefit of, or assist in or
facilitate the solicitation of customers for, or receive remuneration in the
form of management salary, commissions or otherwise from, any business engaged
in such activities in such counties; or (iii) receive or purchase a financial
interest in, make a loan to, or make a gift in support of, any such business in
any capacity, including without limitation, as a sole proprietor, partner,
shareholder, officer, director, principal agent or trustee; provided, however,
that the Employee may own, directly or indirectly, solely as an investment,
securities of any business traded on any national securities exchange or quoted
on any NASDAQ market, provided the Employee is not a controlling person of, or a
member of a group which controls, such business and further provided that the
Employee does not, in the aggregate, directly or indirectly, own two percent
(2%) or more of any class of securities of such business. The term “Restricted
Period” shall mean the earlier of (i) the maximum period allowed under
applicable law and (ii)(x) in the case of a Change of Control, until the third
anniversary of the effective date of the Change of Control, (y) in the case of a
termination by the Company without Cause pursuant to Section 7(b) or by the
Employee for Good Reason pursuant to Section 8(a) and provided the Company has
made the payments required under Section 7(b) or 8(a), as the case may be, until
the third anniversary of the Date of Termination, or (z) in the case of
Termination for Cause by the Company pursuant to Section 7(a) or by the Employee
without Good Reason pursuant to Section 8(b), until the first anniversary of the
Date of Termination.

              (b)  After termination of this Agreement by the Company or the
Employee pursuant to Section 7 or 8 or termination of this Agreement upon a
Change in Control pursuant to Section 10, the Employee shall not (i) solicit any
residential or commercial customer of the Company to whom the Company provides
service pursuant to a franchise agreement with a public entity in the Restricted
Territory, (ii) solicit any residential or commercial customer of the Company to
enter into a solid waste collection account relationship with a competitor of
the Company in the Restricted Territory, (iii) solicit any such public entity to
enter into a franchise agreement with any such competitor, (iv) solicit any
officer, employee or contractor of the Company to enter into an employment or
contractor agreement with a competitor of the Company or otherwise interfere in
any such relationship, or (v) solicit on behalf of a competitor of the Company
any prospective customer of the Company in the Restricted Territory that the
Employee called on or was involved in soliciting on behalf of the Company during
the Term, in each case until the third anniversary of the date of such
termination or the effective date of such Change of Control (whichever is
later), unless otherwise permitted to do so by Section 12(a).

              (c)  If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 12 is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specified words or phrases
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.

        13.  Indemnification. As an employee and agent of the Company, the
Employee shall be fully indemnified by the Company to the fullest extent
permitted by applicable law in connection with his employment hereunder.

        14.  Survival of Provisions. The obligations of the Company under
Section 13 of this Agreement, and of the Employee under Section 12 of this
Agreement, shall survive both the termination of the Employee’s employment and
this Agreement.

        15.  No Duty to Mitigate; No Offset. The Employee shall not be required
to mitigate damages or the amount of any payment contemplated by this Agreement,
nor shall any such payment be reduced by any earnings that the Employee may
receive from any other sources or offset against any other payments made to him
or required to be made to him pursuant to this Agreement.

7


--------------------------------------------------------------------------------

        16.  Assignment; Binding Agreement. The Company may assign this
Agreement to any parent, subsidiary, affiliate or successor of the Company. This
Agreement is not assignable by the Employee and is binding on him and his
executors and other legal representatives. This Agreement shall bind the Company
and its successors and assigns and inure to the benefit of the Employee and his
heirs, executors, administrators, personal representatives, legatees or
devisees. The Company shall assign this Agreement to any entity that acquires
its assets or business.

        17.  Notice. Any written notice under this Agreement shall be personally
delivered to the other party or sent by certified or registered mail, return
receipt requested and postage prepaid, to such party at the address set forth in
the records of the Company or to such other address as either party may from
time to time specify by written notice.

        18.  Entire Agreement; Amendments. This Agreement contains the entire
agreement of the parties relating to the Employee’s employment and supersedes
all oral or written prior discussions, agreements and understandings of every
nature between them. This Agreement may not be changed except by an agreement in
writing signed by the Company and the Employee.

        19.  Waiver. The waiver of a breach of any provision of this Agreement
shall not operate or as be construed to be a waiver of any other provision or
subsequent breach of this Agreement.

        20.  Governing Law and Jurisdictional Agreement. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of California. The parties irrevocably and unconditionally submit to the
jurisdiction and venue of any court, federal or state, situated within
Sacramento County, California, for the purpose of any suit, action or other
proceeding arising out of, or relating to or in connection with, this Agreement.

        21.  Severability. In case any one or more of the provisions contained
in this Agreement is, for any reason, held invalid in any respect, such
invalidity shall not affect the validity of any other provision of this
Agreement, and such provision shall be deemed modified to the extent necessary
to make it enforceable.

        22.  Enforcement. It is agreed that it is impossible to measure fully,
in money, the damage which will accrue to the Company in the event of a breach
or threatened breach of Sections 5, 6, or 12 of this Agreement, and, in any
action or proceeding to enforce the provisions of Sections 5, 6 or 12 hereof,
the Employee waives the claim or defense that the Company has an adequate remedy
at law and will not assert the claim or defense that such a remedy at law
exists. The Company is entitled to injunctive relief to enforce the provisions
of such sections as well as any and all other remedies available to it at law or
in equity without the posting of any bond. The Employee agrees that if the
Employee breaches any provision of Section 12, the Company may recover as
partial damages all profits realized by the Employee at any time prior to such
recovery on the exercise of any warrant, option or right to purchase the
Company’s Common Stock and the subsequent sale of such stock, and may also
cancel all outstanding such warrants, options and rights.

        23.  Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.

        24.  Due Authorization. The execution of this Agreement has been duly
authorized by the Company by all necessary corporate action.

8


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed and delivered this Second
Amended Employment Agreement as of the day and year set forth above.





     WASTE CONNECTIONS, INC.,
a Delaware corporation


  By:       

--------------------------------------------------------------------------------

     Ronald J. Mittelstaedt
President and Chief Executive Officer





     EMPLOYEE:


         

--------------------------------------------------------------------------------

     Michael Foos

 

9
